NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 30 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PIUS OHIOLEI AILEMAN,                           No.    18-72734

                Petitioner,                     Agency No. A092-866-985

 v.
                                                MEMORANDUM*
JEFFREY A. ROSEN, Acting Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 1, 2020**
                              Seattle, Washington

Before: McKEOWN and VANDYKE, Circuit Judges, and KENDALL,*** District
Judge.

      Petitioner Pius Aileman seeks review of a decision by the Board of

Immigration Appeals denying his petition to reopen his deportation proceedings to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Virginia M. Kendall, United States District Judge for
the Northern District of Illinois, sitting by designation.
apply for deferral of removal under the Convention Against Torture (“CAT”). See

8 C.F.R. § 1208.17(a). Aileman presents a number of claims in his motion to reopen

his deportation proceedings. He first argues that he needs protection from the

Nigerian government as they have criminalized his status as a gay man and would

seek to arrest, prosecute, and impose a 14-year prison sentence on that basis.

Second, Aileman argues that he is likely to be tortured in Nigeria because of his

involvement in drug trafficking and connections with prominent Nigerian political

figures. The parties are familiar with the facts, so we do not repeat them here. This

Court has jurisdiction to review the BIA’s decision under 8 U.S.C. § 1252(a)(1),

which allows for judicial review of a final order of removal. We affirm.

      Denials of motions to reopen are generally reviewed for abuse of discretion.

I.N.S. v. Doherty, 502 U.S. 314, 323–24 (1992); Shouchen Yang v. Lynch, 822 F.3d
504, 508 (9th Cir. 2016). The Court defers to the Board’s exercise of discretion

unless its decision “is ‘arbitrary, irrational, or contrary to law.’” Yan Rong Zhao v.

Holder, 728 F.3d 1144, 1147 (9th Cir. 2013) (quoting Chang Hua He v. Gonzales,

501 F.3d 1128, 1131 (9th Cir. 2007)).

      The BIA did not abuse its discretion in denying Aileman’s petition to reopen

his deportation proceedings and properly found that Aileman did not establish prima

facie eligibility for CAT protection.         The evidence Aileman submitted is

contradictory and does not support the conclusion that he had an objective fear of


                                          2
torture in Nigeria on the basis of his sexual orientation or his involvement with

former Nigerian politicians and their criminal enterprises. The Board considered all

evidence and reasonably found that it did not support the proposition that he would

more likely than not be tortured on these bases. Cf. Konstantinova v. I.N.S., 195
F.3d 528, 529 (9th Cir. 1999) (“The BIA abuses its discretion when it fails to offer

a reasoned explanation for its decision, distorts or disregards important aspects of

the alien’s claim.”).

      PETITION DENIED.




                                         3